Title: To Thomas Jefferson from Alexander Donald, 25 April 1790
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 25th. April 1790.

I was extremely obliged to you for your Friendly letter of the 8th. Current, which I have been prevented from answering earlier on account of being from home.
If I do not make it appear to your satisfaction that Mr. Heth has been actuated by personal pique and malice in the threatned prosecution of Mr. Brown, I will agree to forfeit your Friendship and Good opinion, which I consider one of the greatest Sacrifices I could make on Earth. Fortunately the Bowman arrived about two weeks ago. Mr. Brown went down to Norfolk to enter her, and he has obtained from Capt. Butler the most incontestable proofs of his Citizenship, which together with his own declaration upon oath, shall be forwarded to New York in a few weeks for your satisfaction, as well as for that of the Secretary of the Treasury. In the mean time allow me to inform you, that notwithstanding the notoriety of Mr. Heth’s conduct in this business, the ship was admitted to an Entry just now at Norfolk as an American ship, and Capt. Butler of course recognized him as a Citizen, and at the late Election for a Delegate for that Borough, he went in and gave his vote as a Free holder, and no objection made thereto by either Party.—In short Sir, very few men have suffered more in the cause  of America, than this very man whose Citizenship is now disputed, but by no other man than Mr. Heth.
I have not been honoured with a letter from Colo. Hamilton. I intended to have remonstrated to him upon Mr. Heth’s conduct, and to representate to him the very great hardship that the Trade of the Upper District of James River must labour under by having a Person appointed the Collector who is so much guided by his Passions, but I was prevented from doing so by recieving the infamous letter which I have already complained to you about. For my acquaintance with Colo. Hamilton being but small, and supposing that he might give some degree of Credit to Mr. Heth’s letter to me, I really could not muster up resolution sufficient to write him. Upon recieving above letter, I was so exasperated at the malice of the writer that I was determined for some time to call him to a severe account for it, and had in consequence spoken to a Gentleman to attend me to the Field, but I think it more fortunate that he urged such strong reasons against such a step, as induced me to postpone the adoption of the measure for a day. Upon cooling a little, I was inclined to drop my first intention, being satisfied (as my Friend observed to me) that with those who knew both our Characters, that mine could not suffer, but that the Odium must all recur upon the Author of the letter, who is very industrious in showing it to every person he meets with, and has even of late said that he would publish it in the News Papers. The first part does not give me any uneasyness, but a Publication of it in the Publick Papers certainly would, because it would go through all America, and very probably to Europe, and my Character very much injured in the opinion of many who knew little of either of us.—This is also a further proof of the Personal Pique and Malice of the Collector, for surely the Publick Interest is no way concerned in injuring my reputation. I am certain that you will feel for me, and it is a cruel situation that I am reduced to. It is near Thirty years since I first came to America. I have all my Life endeavoured to act fairly and honourably by all men; and it is a pretty strong proof that I have done so, when such an inveterate enemy as Mr. Heth, has not been able to produce one instance of a contrary conduct. If he could have done so, I do not think that his delicacy could have made him suppress it.
I had the pleasure of dining yesterday with Colo. Randolph, and of seeing your Daughters, who were in good health, as well as the rest of the Family. Your Albemarle Post was about two days ago. Colo. N. Lewis continues in recovering health and strength.  I have written him to send down the Hams that are intended for you as soon as he can, as they will be less injured at this Season in the passage than in the heat of Summer.
Tobacco has taken a considerable rise here lately, but it has not yet got up to your price, altho I shall not be much surprized if it gets up to 30/ before the end of Summer. I am with great respect & esteem Dear Sir Your Faithful & obliged Sevt,

A. Donald


I had almost forgot to acknowledge reciept of your favour of the 11th. Current with the bill for £50. Str. enclosed, which is carried to your Credit.

